DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-16, and 20 are objected to because of the following informalities: The “preferably” language should be removed from the claims wherever it appears and the PRM acronym should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/864175.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets contain the same components; water, perfume, and alkoxylated aromatic, wherein the alkoxylated aromatic of both claim sets may be the same compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al, US 2018/0155658.
Lant et al teach cleaning compositions for malodor reduction (see abstract).  An example of such a composition is a liquid laundry detergent comprising 1.2% alkoxylated phenol, 1% perfume, 0.01% perfume encapsulate, amine functional polymer, and the balance water (¶251, example 3).  The alkoxylated phenols are of the formula:

    PNG
    media_image1.png
    158
    304
    media_image1.png
    Greyscale

wherein R1 may be an alkyl group with as few as 3 carbon atoms, X is ethoxy or propoxy groups, n is from 2 to 70, and T is hydrogen (see claim 1 and ¶107), and water may be present in amounts as high as 90% (¶224).
It would have been obvious for one of ordinary skill in the art to use the alkoxylated phenol described above with amounts of ethoxy and propoxy units in the claimed range as these amounts are contemplated by the reference.  
With respect to the perfume, it is well known that laundry detergents use a mixture of blooming and enduring perfumes so that the consumer smells the perfume immediately upon opening the detergent container (free perfume), and some perfume remains on the clothing even after washing (encapsulated perfume.  Both these perfumes are known to have ClogP values above 2.5 (see ¶27 of US 2016/0340607 for a discussion of perfume ClogP values).
With respect to claim 10, the reference contemplates compositions free of ethanol and diethylene glycol (example 5).
With respect to claim 19, absent argument or evidence to the contrary, the order of addition of components to a composition is an obvious design choice to the skilled formulator.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al, US 2018/0155658 in view of Williams et al, US 2015/0217015.
Lant et al are relied upon as set forth above.  Recall Lant et al teach that alkoxylated phenols are good for cleaning, as well as malodor reduction (¶235).  Though laundry detergents are the primary focus of Lant et al, they also contemplate fabric softeners and fresheners (¶22).  So first and foremost, it would have been obvious for one of ordinary skill in the art to use alkoxylated phenols in a fabric freshener as this is contemplated by Lant and alkoxylated phenols are good for malodor reduction.  Lant et al however do not give an example of a fabric freshener.
Williams et al teach freshening compositions, an example of which comprises dodecyl thio-damascone, perfume mixture, cyclodextrin, 0.1% nonionic silicone surfactant, and the balance water (¶109, table 3), wherein these compositions are dispensed from a spray trigger bottle (¶107).  It would have been obvious for one of ordinary skill in the art to use alkoxylated phenol in this freshener as Lant et al teach alkoxylated phenols as preferred ingredients in fabric fresheners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761